Case 2:19-cv-00187-MCA-ESK Document 26 Filed 12/09/19 Page 1 of 1 PageID: 83


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


   BYRON BREEZE, JR.                                   Civil Action No. 19-187(MCA)

             Plaintiff,
   v.

   RATAN HSOPITALITY GROUP, et al.                     60 DAY ORDER
                                                       ADMINISTRATIVELY
                                                       TERMINATING ACTION
                Defendants.




  It having been reported to the Court that the above-captioned action has been settled,

         IT IS on this 9th day of December 2019,

         ORDERED that this action and any pending motions are hereby administratively

  terminated; and it is further

         ORDERED that this shall not constitute a dismissal Order under Federal Rule of

  Civil Procedure 41; and it is further

         ORDERED that within 60 days after entry of this Order (or such additional

  period authorized by the Court), the parties shall file all papers necessary to dismiss this

  action under Federal Rule of Civil Procedure 41 or, if settlement cannot be consummated,

  request that the action be reopened; and it is further

         ORDERED that, absent receipt from the parties of dismissal papers or a request

  to reopen the action within the 60-day period, the Court shall dismiss this action, without

  further notice, with prejudice and without costs.

                                                 s/Madeline Cox Arleo
                                                 UNITED STATES DISTRICT JUDGE
